ORDER

Charlotte Tate (“claimant”) appeals from the decision of the Labor and Industrial Relations Commission (“Commission”) reversing the decision and award of an Appeals Referee (“Referee”) of the Missouri Division of Employment Security (“Division”) on her claim for unemployment compensation.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*268The judgment of the trial court is affirmed in accordance with Rule 84.16(b).